Citation Nr: 1137210	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This case comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in March 2008, the Veteran indicated his wish to provide testimony at a Travel Board hearing.  He was afforded that hearing in June 2009.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In this case, the VLJ that conducted the June 2009 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in August 2011.  He was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In September 2011, he submitted a written request for a new hearing at his local RO.  The Board finds that he should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.


Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  The RO must send notice of the hearing to the Veteran at his current address of record.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


